In re Morgan Thomas; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. I, No. 263-813.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s application for post-conviction relief and supplement filed via certified mail on April 12, 2008, if that court has not already done so. The district court is ordered to provide this Court with a copy of its judgment.